internal_revenue_service index no number release date cc ebeo 4-plr-105864-99 date company year a year b year c date d dear this is in reply to a request for rulings concerning the deduction limitation of sec_162 of the internal_revenue_code the facts as presented by company are as follows company is a publicly-traded corporation company has had a nonqualified_stock_option plan since year a the plan has included a reload feature since year b a new year c plan has been adopted by company’s board_of directors and was submitted for shareholder approval at its date d annual meeting under both the year b plan and the new year c plan participants are entitled to exercise their options by paying the option purchase_price in cash including through a cashless exercise using the services of a broker or in already-owned shares of company stock under the cashless exercise method of paying the cash purchase_price of the option the employee arranges through a broker to sell simultaneously with the option exercise enough shares of the option_stock to cover the option exercise price and related tax withholdings after settlement sufficient proceeds from the sale are delivered by the broker to company to pay the option exercise price and tax withholdings company has offered reload options in connection with exercises of options under its year b plan reload options will also be offered under the new year c plan company describes a reload option as a new stock_option that is granted to an employee on exercise of a nonqualified_stock_option the reload option is granted for plr-105864-99 the number of shares that are sold or surrendered to pay the option exercise price on the original option plus the federal state and local_tax withholdings with respect to the option income the option exercise price on the reload option is equal to the fair_market_value of the shares on the date of grant of the reload option ie at the date of exercise of the original option which triggers the reload option grant company has historically valued the stock transferred upon option exercise based on the mean between the high and low price for the stock on the date of the option exercise company now proposes to begin valuing the stock received in the case of a cashless exercise and setting the option exercise price for reload options received in the case of a cashless exercise of the original option based on the actual sales_price realized by the employee taxpayer proposes to use this new valuation method in connection with both i prior option grants including reload option grants under the year b plan that have not yet been exercised and ii future option grants including reload grants under the new year c plan sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however pursuant to sec_162 the term does not include remuneration payable solely on account of the attainment of one or more performance goals but only if-- i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote before the payment of the remuneration and plr-105864-99 iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the income_tax regulations provides in part that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee actually establishes the goal a performance_goal is objective if a third party having knowledge of the relevant facts could determine whether the goal is met performance goals can be based on one or more business criteria that apply to the individual a business unit or the corporation as a whole a preestablished performance_goal must state in terms of an objective formula or standard the method for computing the amount of compensation payable to the employee if the goal is attained compensation attributable to a stock_option is deemed to satisfy the requirements of paragraph e if the grant is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options may be granted during a specified period to any employee and under the terms of the option the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant based on the facts submitted we rule that company’s use of two different pricing methods for setting the exercise price on reload options depending on whether or not the reload options were acquired through a cashless exercise will not violate the requirement in sec_1 e vi that options must be granted at an option exercise price equal to or greater then the fair_market_value of the stock on the date of the option grant company’s use of the new pricing method in connection with all future cashless exercises of options does not violate the requirement that the compensation from a stock_option be based solely on an increase in the value of the stock after the date of the grant the above rulings are based on the condition that the arrangement to sell the stock occurs simultaneous with the exercise of the options and that the arrangement to sell is at the market price also these rulings are based on the condition that the exercise price is set at the gross_sales price of the stock tendered in a cashless exercise plr-105864-99 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
